Citation Nr: 0636476	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1969 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
In August 2006, to support his claims, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  During the hearing, he asked that 
the record be held open for 30 days to allow him to submit 
supporting medical nexus evidence.  Although more than 30 
days have passed, he has not submitted any additional 
evidence.  So the Board will adjudicate his claims based on 
the evidence of record.  


FINDING OF FACT

There is no medical evidence suggesting the veteran's 
bilateral shoulder, left knee, and low back disorders 
either originated in service or are otherwise causally 
related to his military service.


CONCLUSION OF LAW

The veteran's bilateral shoulder, left knee, and low back 
disorders were not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in March 2002 and 
March 2005.  These letters provided him with notice of the 
evidence necessary to support his claims that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The March 2005 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to these claims.  Thus, the content 
of these letters provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the VCAA notice letters to the veteran did not 
cite the laws and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  This 
information was, however, provided in a recent March 2006 
letter.  But regardless of the adequacy of this notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board considers a 
question not addressed by the RO, the Board must consider 
whether the veteran will be prejudiced thereby).  Since the 
Board will conclude below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate downstream 
disability ratings or effective dates to be assigned are 
rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in March 2002, so 
prior to the RO's initial decision in June 2002.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II and Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs).  Private medical records were 
obtained from Dr. Bargren, Urgent Care Center, Merwin 
Chiropractor Center, Dr. Schoenfelder, Dr. Lewis, and Dr. 
Toth.  In addition, a VA examination was scheduled in June 
2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
as mentioned, in August 2006, he provided oral testimony in 
support of his claims at a hearing before the undersigned 
VLJ.
  
In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent necessary and that 
no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  That 
is to say, "the record has been fully developed, and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran believes his bilateral shoulder, left knee, and 
low back disorders were caused by injuries he sustained when 
he fell from a boat cradle onto the deck of the U.S.S. Repose 
during his military service (see Hr'g. Tr., pgs. 3-4 (Aug. 
2006)).  He said he has had intermittent shoulder, left knee, 
and low back problems ever since and has received continuous 
treatment for them (pg. 4).

The veteran's SMRs indicate, in February 1970, he fell 25 
feet onto the deck of the U.S.S. Repose.  He complained of 
pain in his knees, left wrist, left elbow, and head.  On 
physical examination, he had a contusion on his head, a 
laceration on his chin, a tender left elbow and wrist, and a 
tender right knee and ankle.  An X-ray revealed a left wrist 
fracture (the carpal navicular and radial head).  He was 
hospitalized for eight days and then transferred to a naval 
hospital in Guam.  On physical examination, there was 
tenderness and swelling of the right knee.  He was 
hospitalized in Guam for eight days before being transferred 
to the naval hospital in Bremerton, Washington.  In April 
1970, he underwent arthroscopic surgery of the right knee and 
was found to have osteochondritis of the posterior tibial 
spine.  In July 1970 he was discharged to full duty.  At that 
time, X-rays revealed the navicular fracture was well-healed 
and he had no effusion and full range of motion of the right 
knee.  The evidence does not indicate he was treated for his 
shoulders, left knee, or low back as a result of the fall.  
His SMRs are otherwise unremarkable for any shoulder, left 
knee, or low back problems.  At the May 1973 physical 
examination given prior to his discharge from military 
service, his lower and upper extremities and spine were all 
normal.  

The evidence indicates veteran was treated for right shoulder 
pain in February 1981 (see Dr. Bargren's records).  He said 
the pain started 1 1/2 years prior to that examination - so 
sometime in 1979.  He made no mention of the fall that 
occurred during military service.  Subsequent records 
indicate he was treated several times during the 1980s and 
1990s for right shoulder pain.  Dr. Bargren diagnosed him 
with impingement syndrome with calcific tendonitis of the 
right shoulder.  

The veteran was treated for left shoulder pain in August 1998 
after he injured himself climbing ropes.  Subsequent records 
indicate an initial diagnosis of supraspinatus tendonitis and 
a sprain of the supraspinatus tendon.

The veteran was treated for low back pain in July 1989 (see 
Merwin's records).  He said this began after he was pushing a 
car and felt a twinge in his left lower back.  In August 
2000, he reported an increase in low pack symptoms after he 
injured himself in June while helping a friend (see Dr. 
Toth's records).  An August 2000 MRI showed degenerative disc 
disease (DDD) of the lumbar spine and disc herniation at the 
L2-3 level.  Dr. Toth said the herniated disc was probably 
from the June 2000 injury.   During a September 2000 
orthopedic consultation by Dr. Schoenfelder, the veteran 
reported a history of low back pain since the mid-1980s with 
an exacerbation in June 2000.  On an August 2000 intake form, 
however, he reported he first injured his back when he was in 
the Navy.

The evidence indicates, in August 1986, the veteran was 
treated for internal derangement of the left knee with a torn 
lateral meniscus (see Dr. Bargren's records).  At that time, 
he reported a history of injuring his left knee in the Navy, 
and said that he had had problems with it ever since.  In 
October 1995, Dr. Bargren treated him for left knee pain 
after he injured himself jumping a fence.  Again, he 
mentioned hurting his left knee during service and having had 
problems ever since.  The doctor noted that he had seen the 
veteran in 1986 for a lateral meniscus tear, but now he had a 
different injury involving a medial meniscus tear.  In 
November 1995, he underwent arthroscopic surgery to repair 
this (see Dr. Lewis' records).  In December 1999, he was 
treated for persistent left knee pain in the medial aspect 
after he injured himself climbing through a window.  In May 
2000, it was recommended he undergo an arthroscopic 
examination to either repair the medial meniscus or remove a 
loose body.

The report of the June 2002 VA examination indicates the 
veteran complained of pain in both knees following the 
February 1970 fall.  On physical examination, there were no 
signs of inflammation.  There were visible surgical scars on 
his right knee, but none on his left knee.  He had full range 
of motion in both knees without any discomfort.  There was no 
evidence of loss of muscle mass or weakness.

 In this case, there is no indication of any complaint of 
pain or treatment for the veteran's shoulders or low back 
during his military service.  Despite his initial complaint 
of pain in both knees after the February 1970 fall, he was 
only treated for right knee tenderness.  So presumably the 
pain in his left knee resolved shortly after this initial 
report.  And, at the time of discharge, there was no mention 
of any tenderness or pain in his shoulders, left knee, or low 
back.  

According to Dr. Bargren's records, the onset of the 
veteran's left shoulder disorder was in 1979.  The onset of 
his right shoulder disorder was in 1998.  A January 2002 
record indicates the veteran gave a history of left shoulder 
pain since the fall in the Navy, but this was the first time 
he had associated his left shoulder disorder with the 
February 1970 fall.  And coincidentally, this was the same 
month in which he filed his claims for service connection 
(see VA Form 21-526).

With regard to his left knee, the veteran has given a 
consistent history of injuring his left knee (as well as his 
right) during military service.  According to the June 2002 
VA examination, his left knee was nontender and he had full 
range of motion.  He reported intermittent pain in his left 
knee, which the examiner characterized as post-operative 
residuals of the medial meniscectomy in November 1995.  The 
November 1995 surgery was to repair a medial meniscus tear 
that occurred when he injured himself jumping over a fence 
earlier that year.  There is no evidence linking his current 
complaints of knee pain with the February 1970 fall.  Rather, 
his current complaints seem to be related to the 1995 injury.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his 
bilateral shoulder, left knee, and low back disorders to his 
service in the military that ended many years ago.  Id.  And 
there is no competent medical evidence on record establishing 
this necessary link.  Rather, the medical evidence on record 
establishes that his bilateral shoulder, left knee, and low 
back disorder were not incurred during his military service.  

For these reasons, the claims for service connection for 
bilateral shoulder, left knee, and low back disorders must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for bilateral shoulder, 
left knee, and low back disorders are denied.


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


